Citation Nr: 1522642	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  12-29 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

1.  Entitlement to an initial schedular evaluation for bilateral hearing loss greater than 20 percent disabling prior to May 6, 2014, and greater than 30 percent disabling thereafter.

2.  Entitlement to an initial schedular evaluation for bilateral hearing loss greater than 20 percent disabling prior to May 6, 2014, and greater than 30 percent disabling thereafter.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to July 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In October 2013, the Veteran testified at a Board hearing at the Muskogee RO, and a transcript of this proceeding is of record.

In March 2014, the Board remanded the case for additional development, to include scheduling another VA examination.  The agency of original jurisdiction (AOJ) has complied with the remand directives.  Indeed, the appellant has not contended otherwise.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

As set forth in more detail below, the issues of entitlement to extraschedular evaluations for bilateral hearing loss and entitlement to a total disability rating due to individual unemployability (TDIU) due to service-connected disabilities are remanded for additional consideration.  The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required. 


FINDINGS OF FACT

1.  Prior to May 6, 2014, the Veteran's bilateral hearing loss has been manifested by hearing impairment corresponding to, at worst, auditory acuity of Level IV in the right ear and Level VI in the left ear.

2.  As of May 6, 2014, the Veteran's bilateral hearing loss has been manifested by hearing impairment corresponding to auditory acuity of Level VI in the right ear and Level VII in the left ear.


CONCLUSION OF LAW

The criteria for an initial schedular evaluation greater than 20 percent prior to May 6, 2014, and greater than 30 percent thereafter have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.7, 4.85, 4.86, Diagnostic Code (DC) 6100 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159; see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Where service connection is awarded and an original rating is the subject of appeal, the notice requirement has been met.  Id.  

Here, VA's duty to notify was satisfied through a notice letter dated in December 2010, that informed the Veteran of his duty and VA's duty for obtaining evidence and the process by which disability ratings and effective dates are assigned.  

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, service treatment records, post-service treatment records, and the Veteran's statements have been obtained and associated with the claims file.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  

The Veteran was also provided VA examinations in May 2011, August 2011, May 2012, and May 2014 (with an October 2014 addendum).  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The Board finds that these examinations are adequate for the purpose of evaluating the status of the Veteran's disability as each involved examination of the Veteran, consideration of the Veteran's pertinent history, and described the relevant symptomatology related to the disability on appeal.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

II.  Analysis

The Veteran seeks a higher rating for bilateral hearing loss as a result of noise exposure to weapons fire, heavy vehicles, and radio equipment without hearing protection while performing duties related to his military occupational specialty (MOS) as a radio relay and carrier equipment operator.  See October 2010 Statement; March 2011 QTC Examination; March 2012 Correspondence from J.A.W., Au.D. 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.97.

The Court has indicated that a distinction must be made between a veteran's dissatisfaction with original ratings and dissatisfaction with determinations on later filed claims for increased ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Given that the Veteran appealed from an initial grant, the Board will evaluate the issue as a claim for a higher evaluation of the original award.  When an original rating is appealed, consideration must be given as to whether an increase or decrease is warranted at any time since the award of service connection, a practice known as "staged" ratings.  Id. 

A hearing loss disability is defined with regard to audiometric testing involving pure tone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.  The threshold for normal hearing is between 0 and 20 decibels and higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

There is an alternative method of rating hearing loss in defined instances of exceptional patterns of hearing impairment.  Exceptional hearing loss exists when the pure tone threshold at the frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more; or where the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  

Evaluations of hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  The rating criteria establish eleven auditory acuity levels designated from I to XI.  As set forth in the regulations, Tables VI, VIa, and VII are used to calculate the rating to be assigned.  See 38 C.F.R. § 4.85; DC 6100.

The Veteran asserts that hearing is very difficult and he is now accustomed to reading lips to understand others.  Additionally, he asserts that he is unable to hear the tones and words during hearing examinations.  See October 2012 VA Form 9; May 2014 Statement; May 2014 VA Examination.

In March 2011, the Veteran was afforded a QTC audiological examination, and pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
50
75
80
LEFT
20
35
65
75
80

Speech audiometry revealed speech ability of 86 percent in the right ear and 78 percent in the left ear based on the Maryland CNC Test.  The diagnoses included bilateral sensorineural hearing loss. 

An August 2011 VA audiogram consult shows the Veteran presented for examination of the ears.  He reported hazardous noise exposure for two years during active military service and post-occupational noise exposure for 30 years without hearing protection while employed as a machinist.  The examiner noted the Veteran has service-connected bilateral hearing loss, and impressions were taken for hearing aids.  See Oklahoma City VA Medical Center Treatment Record.

A March 2012 private audiological examination reveals pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
55
70
85
90
LEFT
60
60
80
100
100

The Veteran reported difficulty understanding normal conversational speech.  Speech audiometry revealed speech ability of 64 percent in the right ear and 36 percent in the left ear based on the Maryland CNC Test.  The clinician diagnosed bilateral hearing loss and tinnitus.  See March 2012 Audiometric Evaluation, and March 2012 and November 2013 Correspondence from J.A.W., Au.D.

Because of the significant difference between the March 2011 VA examination and the March 2012 private examination, the Veteran was afforded a VA audiological examination in May 2012 which revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
80
95
110
110
LEFT
60
65
90
110
105

Speech audiometry revealed speech ability of 96 percent in the right ear and 92 percent in the left ear based on the Maryland CNC Test.  The Veteran reported he experienced difficulty hearing in the presence of any noise.  The examiner stated the test results were not valid for rating purposes because the Veteran was reinstructed several times and his responses were inconsistent and unreliable.  In addition, he noted the speech discrimination score of 96 percent in the right ear was inconsistent with the auditory findings.  Additionally, it was noted that the Veteran was scheduled for this examination because the March 2012 private report did not include a modified performance intensity function testing.

An October 2012 VA treatment record shows the Veteran presented with problems of the left ear.  He reported that he wore hearing aids and felt there was water in his ear.

Another October 2012 VA treatment record shows the Veteran complained of decreased hearing in his left ear and requested assistance with removing wax from his ear.

A November 2013 private audiological examination revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
50
75
80
LEFT
35
45
70
80
80

Speech audiometry revealed speech ability of 76 percent in the right ear and 72 percent in the left ear.  

In May 2014 the Veteran was afforded a VA audiological examination to determine the severity of his hearing disabilities.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
50
60
75
85
LEFT
35
50
70
85
85

Upon examination, the Veteran reported decreased hearing.  He also complained of otalgia when sleeping on his ears.  The audiologist noted the Veteran used hearing devices.  The Veteran reported a history of post-service occupational and recreational noise exposure of "right handed shooting" and employment as a machinist, without the use of hearing protection.  Speech audiometry revealed speech ability of 68 percent in the right ear and 64 percent in the left ear based on the Maryland CNC Test.  The audiologist diagnosed mild to profound hearing loss at 250-800 hertz (Hz) and mild to severe sensorineural hearing loss at 250-8000 Hz.  The examiner remarked, "The [V]eteran's hearing loss does prevent the [V]eteran from maintaining gainful employment."

An October 2014 VA addendum opinion reflects test discrepancies during previous evaluations may be attributable to equipment malfunction, tester error, or the Veteran's non-compliance during the examination.  After review of the Veteran's claims file the examiner opined that the May 2014 VA examination was adequate and consistent with the August 2011 VA examination.

The Board first finds that the March 2012 private audiology report and the May 2012 VA audiology report are not valid for rating purposed.  As explained above, the private report did not include modified performance intensity function, and the Veteran's responses were deemed inconsistent and unreliable.  

The audiological evaluation conducted during the May 2011 QTC examination showed that the Veteran had an average puretone threshold of 58.75 in the right ear with speech discrimination of 86 percent.  Thus, the Veteran's hearing loss was at Level III.  The average puretone threshold in the left ear was 63.75 with speech discrimination of 78 percent.  This is a Level IV hearing loss.  Under the Rating Schedule, this coincides with a 10 percent disability rating.  38 C.F.R. § 4.85, Diagnostic Code 6100.

Audiological evaluation conducted during the November 2013 private medical examination showed that the Veteran had an average puretone threshold of 61.25 decibels in the right ear with speech discrimination of 76 percent.  He also exhibited an average puretone threshold of 68.75 decibels in the left ear with speech discrimination of 72 percent.  The only possible interpretation of these examination results is that the Veteran's hearing loss was at Level IV in the right ear and Level VI in the left.  Under the Rating Schedule, therefore, the schedular criteria for a 20 percent rating, but no higher, for bilateral ear hearing loss were met with respect to these audiometric findings.  38 C.F.R. § 4.85 , Diagnostic Code 6100.

Audiological evaluation conducted during the May 2014 VA medical examination showed that the Veteran had an average puretone threshold of 68 decibels in the right ear with speech discrimination of 68 percent.  He also exhibited an average puretone threshold of 64 decibels in the left ear with speech discrimination of 64 percent.  The only possible interpretation of these examination results is that the Veteran's hearing loss was at Level VI in the right ear and Level VII in the left.  Under the Rating Schedule, therefore, the schedular criteria for a 30 percent rating, but no higher, for bilateral ear hearing loss were met with respect to these audiometric findings.  38 C.F.R. § 4.85 , Diagnostic Code 6100.

Thus, at no time prior to May 6, 2014, did the Veteran's bilateral hearing loss meet the scheduler criteria for a rating higher than 20 percent.  Similarly, at no time after May 6, 2014, did the Veteran's bilateral hearing loss meet the scheduler criteria for a rating higher than 30 percent.  Thus, the preponderance of the evidence is against the Veteran's appeal.  

The Board has also considered the provisions of 38 C.F.R. § 4.86, but the results of the valid audiometric examinations show that the alternative table is not applicable.  Similarly, in light of these audiometric findings, the special considerations for paired organs under 38 C.F.R. § 3.383(a)(3) are not applicable.


ORDER

An initial scheduler evaluation for bilateral hearing loss greater than 20 percent prior to May 6, 2014, and greater than 30 percent thereafter is denied.  


REMAND

As noted above, the May 2014 VA examiner commented, "The [V]eteran's hearing loss does prevent the [V]eteran from maintaining gainful employment."  This raises the issue of entitlement to a TDIU-as well as the possibility of entitlement to an extraschedular disability rating for the bilateral hearing loss pursuant to 38 C.F.R. §§ 3.321, 4.16(b) (2014).  Pursuant to 38 C.F.R. § 3.321, in exceptional cases where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent period of hospitalizations as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2014); see also Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

Similarly, all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Rating boards are to submit to the "Director, Compensation Service," for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but, as here, who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a) (2014).  38 C.F.R. § 4.16(b) (2014).  

In light of the May 2014 VA examiner's statement, this case warrants referral pursuant to 38 C.F.R. §§ 3.321(b)(1) and 4.16(b).

Accordingly, the case is REMANDED for the following action:
 
1.  After conducting any indicated development, refer the Veteran's claim to VA's Director of Compensation Services or the Undersecretary for Benefits for adjudication of entitlement to an extraschedular rating for bilateral hearing loss under the provisions of 38 C.F.R. § 3.321(b)(1) and entitlement to a TDIU pursuant to 38 C.F.R. § 4.16(b).
 
2.  Then readjudicate the issues involving extraschedular consideration under 38 C.F.R. § 3.321(b) and 4.16(b).  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


